Citation Nr: 0521072	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for PTSD as 
of May 3, 2002, and a rating in excess of 30 percent as of 
January 1, 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 26, 1944, to 
May 12, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which established service connection for PTSD and 
evaluated such as 10 percent disabling as of May 3, 2002.  
Subsequently, in a March 2004 rating decision the RO assigned 
a 30 percent rating, effective January 1, 2004.  The veteran 
perfected an appeal of the assigned ratings.

A video conference hearing was conducted in June 2005 before 
the undersigned.  A copy of the transcript of the hearing has 
been associated with the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the veteran's June 2005 hearing he testified that his 
symptoms had increased in severity since his most recent VA 
examination in January 2004.  He reported that -- his panic 
attacks occurred more frequently, he suffered from increased 
irritability, memory problems, and had started having 
problems socializing with others.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttmann v. Brown, 5 Vet.App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991).  



In view of the forgoing, the case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review.  All necessary tests and studies 
should be completed.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is to identify 
all symptoms associated with PTSD.  
Adequate reasons and bases are to be 
provided for any opinion rendered.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

